                                                                         RECEIVED USDC
                       IN THE UNITED STATES DISTRICT CCI.Dft CHARLEST&N. SC
                           DISTRICT OF SOUTH CAROLINA
                                                                    2MIICT 26 PN 2:·t.7

Katrina Tonecia Pinckney,                    )
                                             )
                      Plaintiff,             )       Civil Action No. 0:18-557-RMG
                                             )
       VS.                                   )
                                             )
Nancy A. Berryhill, Acting Commissioner      )
of Social Security,                          )
                                             )       ORDER
                      Defendant.             )
                                             )


       This matter comes before the Court on the motion of the Defendant to remand this matter

to the agency for the purpose of awarding Plaintiff Social Security benefits from the onset date of

her disability, October 19, 2012. (Dkt. No. 20). The Court is informed that counsel for Plaintiff

has consented to his motion. (Id.). Therefore, the Court reverses the prior decision of the

Commissioner and remands this matter to the agency pursuant to Sentence Four of 42 U.S.C.

§ 405(g) to award benefits. The Court directs the Clerk to enter a final judgment in this matter.

       AND IT IS SO ORDERED.




                                                     United States District Judge



October 2l-; 2018
Charleston, South Carolina
